Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

1.	This office correspondence is response to the applicant's after response filed on 05/04/2021.


Allowable Subject Matter


2.	Claims 1, 3-4, 6-12, 14-15, and 17-30 are allowed. The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 05/04/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
3.	The totality of each element and/or step in claims 1, 3-4, 6-12, 14-15, and 17-30 are not alluded to in the combined art of Anderson, Wong, and Kuan. Their teachings either individually or in combination failed to teach or suggest the method recited in claim 1. More specifically, the combination of Anderson, Wong, and Kuan does not teach or suggest whether the network node is comprised on a list of valid network nodes, wherein: the network node is a virtualized network function or component of a virtualized network function that comprises a software implementation of a logical network node of a communication network; and the run-time behavioural pattern comprises at least one of the following patterns: an increase in CPU load combined with 
4.	However, the prior art of record fails to teach or suggest the above mentioned portions of the present claim invention. Examiner performed an updated search and unable to find any prior art to disclose all the steps mentioned in the independent claims.
5.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

6.	Claims 1, 3-4, 6-12, 14-15, and 17-30 are patentable.
7.	Claims 2, 5, 13, 16, and 31-35 are cancelled.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436